'     ~    .
    AU L4)tl \ CJ\~LJKeV. UH/ J.j)   JUOgment Ill a Cri1mnal Case

                                                                                                                          16 2019
                                             UNITED STATES DISTRICT Co                                    T
                                                                                                               CLEF<K US DISTRIC1 COURT
                                                  SOUTHERN DISTRICT OF CALIFORNIA                         SOUTHE>l((l~IS..TRICTOF CALIFORNIA
                                                                                                          BY        II,\ 11'.1       uEPUTY
                     UNITED STATES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                                                                                                                                  ----
                                        v.                               (For Offenses Committed On or After November l, 1987)
                     ALEXIS SAUCEDO RODRIGUEZ
                                                                            Case Number:         18CR3552-LAB

                                                                         CHANDRA PETERSON, FEDERAL DEFENDERS, INC.
                                                                         Defendant's Attorney
    REGISTRATION NO.                    68667298
     D-
     lg] pleaded guilty to count(s)           ONE OF THE SUPERSEDING INFORMATION

     D
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                           Count
     Title & Section                         Nature of Offense                                                            Number(s)
     21    use 843(b)                        UNLAWFUL USE OF A COMMUNICATION FACILITY                                             1




         The defendant is sentenced as provided in pages 2 through                  4           of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D The defendant has been found not guilty on count(s)
     lg]       Count(s)   REMAINING                                 is         dismissed on the motion of the United States.

               Assessment : $1 00. 00
     ~



     lg] No fine                D Forfeiture pursuant to order filed                                       , included herein.
            IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.

                                                                         Jauuarv 14. 2019




                                                                          HON. LARRY ALAN BURNS
                                                                          UNITED STATES DISTRICT JUDGE




                                                                                                                          18CR3552-LAB
 ... r"t. ...,, A   rTio Fri .. .., ....... ....,, •   nn   H   "'"   T   •                       ,...   •   •   •   ,...
.... .._..   ~-,..,.LJ     \ .....,.. 1.u.LJ ..._,,.._..,". vu1 ..1...J J Juu5u..1.vut   u1   a   v11u1111a1 \......a:::iv




 DEFENDANT:                                             ALEXIS SAUCEDO RODRIGUEZ                                                                       Judgment - Page 2 of 4
 CASE NUMBER:                                           18CR3552-LAB

                                                                                                             IMPRISONMENT
    The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
    48MONTHS




     D                Sentence imposed pursuant to Title 8 USC Section l326(b).
     IZI              The court makes the following recommendations to the Bureau of Prisons:
                      SOUTHERN CALIFORNIA DESIGNATION




      D                The defendant is remanded to the custody of the United States Marshal.

      D                The defendant shall surrender to the United States Marshal for this district:
                       D           at _ _ _ _ _ _ _ _ A.M.                                                                     on
                                                                                                                                    -----------------~
                        D          as notified by the United States Marshal.

                       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
      D
                       Prisons:
                        D          on or before
                        D           as notified by the United States Marshal.
                        D           as notified by the Probation or Pretrial Services Office.

                                                                                                                            RETURN

      I have executed this judgment as follows:

                        Defendant delivered on                                                                                          to
                                                                          ------------~                                                      --------------~


       at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                                                                                    UNITED STATES MARSHAL



                                                                                  By                                          DEPUTY UNITED STATES MARSHAL



                                                                                                                                                            18CR3552-LAB
     A     A , , JI i:-n rri A cir..                               Tl~--              n.n11 "'" T_., .1                                   ......
    .L   .. ....,   .... - .....   ~.   \   ._,_, ......................... . , • •   VVI J. _, , . ., u.u5nn.<H~ UJ.   u   '-'1 lJ.lllllUJ   '-'U~\J




     DEFENDANT:                                                                        ALEXIS SAUCEDO RODRIGUEZ                                         Judgment - Page 3 of 4
     CASE NUMBER:                                                                      18CR3552-LAB

                                                                                                                        SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:
1 YEAR


     The defendant shall report to the probation office in the district to which the defendant is released within 72 hours ofrelease from the
custody of the Bureau of Prisons unless removed from the United States.
The defendant shall not commit another federal, state or local crime.
For offenses committed on or after September 13, 1994:
The defendant shall not illegally possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter as determined by the court. Testing requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.
                    The above drug testing condition is suspended, based on the court's determination that the defendant poses a low risk of future
                    substance abuse. (Check, if applicable.)
                    The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon.
                    The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis
                    Backlog Elimination Act of2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).
                    The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et
D                   seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
                    resides, works, is a student, or was convicted ofa qualifying offense. (Check if applicable.)
D                   The defendant shall participate in an approved program for domestic violence. (Check if applicable.)

                   If this judgment imposes a fme or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
              such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
              Payments set forth in this judgment.
                    The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
                with any special conditions imposed.
                                                                                                  STANDARD CONDITIONS OF SUPERVISION
              1)            the defendant shall not leave the judicial district without the pennission of the court or probation officer;
              2)            the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
              3)            the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
              4)            the defendant shall support his or her dependents and meet other family responsibilities;
              5)            the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
                            reasons;
               6)           the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
               7)           the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
                            any paraphernalia related to any controlled substances, except as prescribed by a physician;
               8)           the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
               9)           the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
                            unless granted permission to do so by the probation officer;
               10)          the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall pennit confiscation of any contraband
                             observed in plain view of the probation officer;
                11)          the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
                12)          the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the permission of
                             the court; and
                13)          as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant's criminal record or
                             personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant's compliance
                             with such notification requirement.



                                                                                                                                                             !8CR3552-LAB
 Ar"\.""l/ll"T"\/1'!.AC"1"~                                     ..,.,...,.,..,.,.,                .•           ~·•       •~

L .._....,   L<"""T ........   \ ...... L   lLU.LJ' ........... v-. VU! _l".J J   .. uu5111.,;;u1.-   JU   a   L-llJJ1HH11   Vi:t~t;;;




 DEFENDANT:                                                        ALEXIS SAUCEDO RODRIGUEZ                                              Judgment - Page 4 of 4
 CASE J\!UMBER:                                                    18CR3552-LAB

                                                                                        SPECIAL CONDITIONS OF SUPERVISION

             1. Not reenter the United States illegally.

II




                                                                                                                                             18CR3552-LAB
